Citation Nr: 0328534	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The veteran served on active military duty from June 1966 to 
June 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

The Board issued a decision on this case in September 2002.  
In March 2003, the case was the subject of Joint Motion for 
Remand by the parties to its the appeal to the United States 
Court of Appeals for Veterans Claims (Court).  The Joint 
Motion vacated the September 2002 decision, and remanded the 
case for compliance with amended provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) of 2000, including 
particularly the notice requirements as defined in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Joint Motion for 
Remand and related documents have been associated with the 
claims folder.


REMAND

The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, notice of that 
portion of that evidence VA will obtain, and notice to the 
appellant of the necessary evidence he himself must submit.  
It also prescribes VA duties to help a claimant obtain 
relevant evidence.  The VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA 
duties pursuant thereto have been codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board also observes that 38 C.F.R. § 3.159(b)(1), was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003) (PVA).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  Notably, the 
provisions of 38 U.S.C.A. § 5301(a), require that the 
appellant be provided a year to respond.  Hence, the veteran 
must be afforded notice of the provisions of the VCAA 
specifically as applicable to the issue remanded here, to 
include notice of the year afforded him to respond, notice of 
the evidence that has been obtained by VA, and specific 
notice of the evidence he needs to obtain in furtherance of 
his claim.  Quartuccio.  In this regard, the Board notes that 
a June 2001 VCAA letter did not speak directly to the issue 
of entitlement to service connection for PTSD, it provided 
notice that reply was required within 30 days, and it failed 
to notify the veteran precisely what he must do to support 
his claim.  Hence that notice was deficient.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA and 
implementing regulations is 
completed.  The RO should do the 
following:

A.  The RO should again inform to the 
veteran the evidence necessary to 
sustain his claim for service 
connection for PTSD.  He must be 
notified that evidence must be 
submitted showing a current diagnosis 
of PTSD, independently verifiable 
evidence of an in-service stressor, 
and competent evidence linking a 
diagnosis of PTSD to that 
independently corroborated in-service 
stressor or stressors, or to 
stressors associated with verified 
combat service.  Applicable statutory 
and regulatory provisions and case 
law must be cited.  The RO should 
emphasize to the veteran that it is 
ultimately his responsibility to 
provide the foregoing evidence.  The 
RO should also inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if the 
appellant identifies the custodians 
thereof, and VA will notify him of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.  
Again, the RO must inform the veteran 
of what evidence he must obtain, and 
of what evidence VA has obtained and 
will obtain, to support his claim.  
Quartuccio.  

B.  The RO must inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  It must 
inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered and that he 
wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
PVA.

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
this claim, but have yet to be 
associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain records of such 
treatment.  The RO should inform the 
veteran that if he fails to reply to 
the request, VA will find, based on 
that failure to reply, that the 
veteran knows of no additional 
evidence or information in 
furtherance of his claim.  The RO 
should attempt to obtain any 
indicated records, and should 
associate with the claims folders all 
records and responses received.  If 
the RO is unable to secure the 
evidence identified it must notify 
the appellant, and offer him an 
opportunity to personally secure the 
same.

3.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to ensure 
that the veteran has been provided 
complete notice of what VA will do 
and what the claimant must do.  
Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


